DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 21 January 2020 has been considered.
	The Third Party Submissions (total of three), all filed 23 April 2021, have been considered.
	Claims 1-24 are pending and have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite in its recitation of “a wild-type microorganism” (3 occurrences) since one cannot ascertain to which wild-type microorganism the claim is referring.
	Claims 2-24 are rejected due to their dependency upon Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 11, 13, 14, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Applied Microbiology and Biotechnology, 101: 1409-1417, published online 13 October 2016) – see the Third Party Submission filed 23 April 2021).
	Liu et al. describe recombinant E. coli which produce citicoline (CDP-choline) (abstract).  Citicoline is produced via a CAE process or an OGCE process (page 1412 under “Biocatalytic reaction”; Figure 1).  In the CAE process, E. coli is transformed with genes encoding choline phosphate cytidylyltransferase PCT1 from Saccharomyces cerevisiae and choline kinase CKI1 from Saccharomyces cerevisiae.  The OGCE process includes three recombinant E. coli, one of which is transformed with the gene encoding choline phosphate cytidylyltransferase PCT1 from Saccharomyces cerevisiae, and another E. coli is transformed with the choline kinase CKI1 from Saccharomyces cerevisiae.  In both the CAE and OGCE process, choline chloride is included as a substrate in the culture medium (page 1411  under “Plasmid construction”; and page 1412 under “Biocatalytic reaction”).  Citicoline is produced via either the CAE or OGCE process (page 1413 under “Production of CDP-choline by the OGCE process”, and under “Production of CDP-choline by the CAE process”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Applied Microbiology and Biotechnology, 101: 1409-1417, published online 13 October 2016) – see the Third Party Submission filed 23 April 2021), Fukui et al. (US Publication No. 2018/0230441) and Amini et al. (Talanta, 66: 445-452, 2005 – see the Third Party Submission filed 23 April 2021).
	Liu et al. has been discussed above.  That reference does not describe not producing an alkaline phosphate involved in the reuse of phosphocholine in the recombinant host cell.
	Fukui et al. describe methods for producing an objective substance (abstract).  In one aspect, production of the objective substance is increased by reducing the activity of an enzyme involved in the production of a substance other than the objective substance, such as an enzyme that catalyzes a reaction branching away from the biosynthetic pathway of the objective substance (paragraph [0140]).  Reduction of the enzyme activity can be accomplished, for example, by disrupting a gene that encodes the enzyme (paragraph [0140]).
	Amini et al. describe the degradation of phosphocholine to choline and phosphate by the action of alkaline phosphatase EC 3.1.3.1 (Figure 1).  Amini et al. also describe that E. coli contains an alkaline phosphatase EC 3.1.3.1 (page 446, under “2.1. Material”).
	It would have been obvious to one of ordinary skill in the art to have disrupted the alkaline phosphatase in the E. coli host cell of Liu et al. because Fukui et al. teach that it is beneficial to reduce the activity of an enzyme that catalyzes a reaction branching away from the biosynthetic pathway of an objective substance.  Here, citicoline is the desired objective substance and alkaline phosphatase is the enzyme catalyzing a reaction branching away from the biosynthetic pathway for producing citicoline.  Amini et al. describe the presence of alkaline phosphatase in E. coli and that alkaline phosphatase degrades phosphocholine to choline and phosphate.

Claims 5, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Applied Microbiology and Biotechnology, 101: 1409-1417, published online 13 October 2016) – see the Third Party Submission filed 23 April 2021), Fukui et al. (US Publication No. 2018/0230441) and Andresen et al. (Journal of General Microbiology, 134: 1737-1746, 1988 – see the Third Party Submission filed 23 April 2021).
	Liu et al. has been discussed above.  That reference does not describe increasing the activity of a choline transporter in a host cell for producing citicoline.
	Fukui et al. describe methods for producing an objective substance (abstract).  In one aspect, production of the objective substance is increased by increasing the activity of an uptake system of a substance other than the objective substance, such as a substance that functions as a precursor of the objective substance (paragraph [0138]).  The activity of the uptake system can be accomplished by overexpressing a gene encoding a protein having the ability to incorporate a precursor of the objective substance into the cell (paragraphs [0138], [0173], [0174]).
	Andresen et al. describe that the betT gene from E. coli has high affinity choline transport activity (abstract).
	It would have been obvious to one of ordinary skill in the art to have incorporated additional copies of the betT gene into the E. coli host cell of Liu et al. because Fukui et al. teach that it is beneficial to increase the activity of an uptake system of a substance other than the objective substance, such as a substance that functions as a precursor of the objective substance.  Here, citicoline is the desired objective substance and the uptake system of the precursor of the objective substance is the betT high-affinity choline transporter.  Andresen et al. describe that the betT gene from E. coli has high affinity choline transport activity.

	Claims 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Applied Microbiology and Biotechnology, 101: 1409-1417, published online 13 October 2016) – see the Third Party Submission filed 23 April 2021), Fukui et al. (US Publication No. 2018/0230441) and Reaves et al. (Nature, 500: 237-242, 2013 – see the Third Party Submission filed 23 April 2021).
	Liu et al. has been discussed above.  That reference does not describe not producing a UmpH or UmpG phosphorylase in the recombinant host cell.
	Fukui et al. describe methods for producing an objective substance (abstract).  In one aspect, production of the objective substance is increased by reducing the activity of an enzyme involved in the production of a substance other than the objective substance, such as an enzyme that catalyzes a reaction branching away from the biosynthetic pathway of the objective substance (paragraph [0140]).  Reduction of the enzyme activity can be accomplished, for example, by disrupting a gene that encodes the enzyme (paragraph [0140]).
	Reaves et al. describe the degradation of UMP to uridine by UmpH and UmpG (page 239, left column, first full paragraph; and Figure 2).
	It would have been obvious to one of ordinary skill in the art to have disrupted the UmpH and UmpG genes in the E. coli host cell of Liu et al. because Fukui et al. teach that it is beneficial to reduce the activity of an enzyme that catalyzes a reaction branching away from the biosynthetic pathway of an objective substance.  Here, citicoline is the desired objective substance and UmpH and UmpG phosphorylases are enzymes catalyzing a reaction branching away from the biosynthetic pathway for producing citicoline.  Reaves et al. describe the degradation of UMP to uridine by UmpH and UmpG.  Liu et al. describe UMP as a substrate in the biosynthetic pathway for production of citicoline (Figure 1).

	Claims 7-10 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Applied Microbiology and Biotechnology, 101: 1409-1417, published online 13 October 2016) – see the Third Party Submission filed 23 April 2021), Fukui et al. (US Publication No. 2018/0230441) and Reaves et al. (Nature, 500: 237-242, 2013 – see the Third Party Submission filed 23 April 2021) and Kim et al. (Microbial Cell Factories, 14:98, 2015 – see the IDS filed 21 January 2020).
	Liu et al., Fukui et al. and Reaves et al. have been discussed above.  Those references do not describe knocking out the purR, pepA and/or argR genes for transcription inhibition repressor proteins of carbamoyl phosphate synthetase in the recombinant host cell.
	Kim et al. describe recombinant host cells for producing deoxycytidine (abstract).  Deoxycytidine production is increased if the purR, pepA and argR genes are knocked out to prevent feedback inhibition of carbamoyl phosphate synthetase (abstract; Figure 1).  Figure 1 shows that carbamoyl phosphate synthetase also catalyzes the reaction which leads to the production of CTP via UMP.
	It would have been obvious to one of ordinary skill in the art to have disrupted the purR, pepA and argR genes in the E. coli host cell of Liu/Fukui/Reaves because Kim et al. teach that disruption of these genes leads to loss of feedback inhibition of carbamoyl phosphate synthetase.  Since this enzyme leads to production of UMP, and hence CTP, increased production of citicoline in the host cell of Liu/Fukui/Reaves would be expected since these metabolites also lead to the production of citicoline.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Publication No. 2020/0140910 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652